DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed December 27, 2021. Claim 2 has been canceled and claim 7 is new. Claim 1, and 5-6 have been amended. Claims 1 and 3-7 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 102 Rejection. Applicant's arguments/remarks filed December 27, 2021 regarding the previous 35 USC § 102 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, and 3-7 are rejected under 35 U.S.C 103 as being unpatentable over Ansari et al, US 2017/0287335, in view of Graefe et al, US 2019/0222652, hereinafter referred to as Ansari and Graefe respectively.

Regarding claim 1, Ansari discloses a method for operating an automated vehicle, comprising the following steps: 
receiving, by a device from the automated vehicle, a position of the automated vehicle, the device being external to the automated vehicle, and being an external server or an external cloud (See at least ¶ 240, “the lane information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the vehicle by, for example, querying a location server for the geographic location of the vehicle.”), (See at least ¶ 59, “INS 204 position and velocity estimates, however, are derived by integrating accelerometer measurements and errors in the estimates accumulate over time. The GPS receiver 206 is not generally as responsive to changes in automobile trajectory but continually estimates position very accurately. The use of both the INS 204 and the GPS receiver 206 allows the processor 202 to estimate the automobile's state more accurately than with a single navigation system”), (See at least ¶ 65, “the GPS 726 may include a transceiver configured to estimate a position of the vehicle 700 with respect to the Earth”), (location servers external to vehicles are well known and standard  in the art);
providing a map as a function of the received position (See at least ¶ 75, “the navigation and path system 748 may be configured to incorporate data from the sensor fusion algorithm 744, the GPS 726, and one or more predetermined maps so as to determine the driving path for the vehicle 700”), (See at least ¶ 154, “The map information may include three-dimensional terrain maps incorporating one or more of objects listed above. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a tum lane).”,) (See at least ¶ 166, “The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation”); 
(See at least ¶ 2, “control a vehicle by creating a 3D model of a vehicle environment and the vehicle; obtaining path information that provides an estimated location of a travel path; and estimating a neighbor path for at least one neighboring vehicle”), (See at least ¶ 145, “FIGS. 7 A-7H illustrate an exemplary process to fuse data for 3D models used for car navigation. FIG. 7A shows an exemplary system that performs data fusion based on sensor based detection…For each given sensor for detecting objects in a vehicle's environment, the process generates a 3D model of the given sensor's field of view”), (See at least ¶ Claim 1, “creating a 3D model of a vehicle environment and the vehicle”); and 
operating the automated vehicle as a function of the environment model, the operating including transmitting by the device to the automated vehicle at least one driving instruction for operation of the automated vehicle, the at least one driving instruction being determined based on the environment model (See at least ¶ 64, “the vehicle 700 in FIG. 7 is described as being configured to operate in an autonomous mode”), (See at least ¶ 93, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”).

However, Graefe teaches requesting by the device from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle (See at least fig 1, items 61a, 61b, ¶ 19, “Some or all of the vehicles 64a, 64b include positioning circuitry to (coarsely) determine their respective geolocations and communicate their current position with the infrastructure equipment 61a, 61b in a secure and reliable manner. This allows the vehicles 64a, 64b to synchronize with the infrastructure 61a, 61b.”), (See at least ¶ 16, “infrastructure equipment (e.g., a roadside unit (RSU)) includes or is communicatively coupled with a sensor array. The sensor array includes one or more sensors mounted on the infrastructure equipment, one or more fixed sensors deployed at different locations of a designated coverage area, or the like…The infrastructure equipment uses the sensors in the sensor array to capture sensor data that is representative of objects in the coverage area. The infrastructure equipment ( or remote system) tracks objects (e.g., vehicles, pedestrians, etc.) in the coverage area”); receiving, by the device from the at least one infrastructure sensor system, the requested environment data values (See at least fig 1, items 61a, 61b,  ¶ 14, “individual sensors are used to determine position, speed, travel direction, and other properties of moving objects…optimization algorithm is used to find an optimal placement of the sensors in terms of position and orientation in an environment model. The environment model may be a two-dimensional (2D) or three-dimensional (3D) grid (or cell) based model. The environment model is based on the static environment of the physical area and properties of the individual sensors”), (See at least ¶ 62, “The map generator 386 includes technology to generate an environmental map 324 (or "environment model 324") of the coverage area 63 based on the combined sensor data from the data fuser 352, and to control storage of the map/model 324 in the mapping DB 320”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ansari and include requesting by the device from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle; receiving, by the device from the at least one infrastructure sensor system, the requested environment data values as taught by Graefe because it would allow the method to generate a dynamic map of the coverage area including representations of the dynamic objects and their movements (Graefe, ¶ 30).

Regarding claim 3, Ansari discloses the method as recited in claim 1, wherein the operating of the automated vehicle as a function of the environment model includes determining and/or driving a trajectory in the environment (See at least ¶ 145, “combining the comprehensive 3D model with detailed map information; and using the combined comprehensive 3D model with detailed map information to maneuver the vehicle”), (See at least ¶ 171, “the first car in the group would automatically or manually take evasive actions to avoid an obstacle, and the information is transmitted via vehicle to vehicle communication such as DSRC to following vehicles, and the driving path of the entire flock is adjusted according to the obstacle”), (See at least ¶ 310, “The various systems described above may be used by the computer to operate the vehicle and maneuver from one location to another…The vehicle may determine its location to a few inches based on a combination of the GPS receiver data, the sensor data, as well as the detailed map information. In response, the navigation system may generate a route between the present location of the vehicle and the destination”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”).

Regarding claim 4, Ansari discloses the method as recited in claim 1, wherein the environment model includes at least one obstacle and/or one road condition and/or at least one additional vehicle (See at least ¶ 76, “The obstacle avoidance system 750 may be any system configured to identify, evaluate, and avoid or otherwise negotiate obstacles in the environment in which the vehicle 700 is located”), (See at least ¶ 161, “The system can determine the presence of obstacles in a road lane by monitoring a pattern of vehicle avoidance of a particular location of the lane. The obstacles can be rocks or debris on the lane, closure of a lane, inoperative vehicles on the lane, or vehicles suffering from an accident, among others”), (See at least ¶ 311, “the computer may scan the surroundings and determine whether there are any obstacles or objects in the immediate vicinity which may prohibit or reduce the ability of the vehicle to avoid a collision”).

Regarding claim 5, Ansari discloses a device, comprising: a processing unit, the processing unit configured to: 
receive, from the automated vehicle, a position of the automated vehicle (See at least ¶ 59, “INS 204 position and velocity estimates, however, are derived by integrating accelerometer measurements and errors in the estimates accumulate over time. The GPS receiver 206 is not generally as responsive to changes in automobile trajectory but continually estimates position very accurately. The use of both the INS 204 and the GPS receiver 206 allows the processor 202 to estimate the automobile's state more accurately than with a single navigation system”), (See at least ¶ 65, “the GPS 726 may include a transceiver configured to estimate a position of the vehicle 700 with respect to the Earth”);
providing a map as a function of the received position (See at least ¶ 75, “the navigation and path system 748 may be configured to incorporate data from the sensor fusion algorithm 744, the GPS 726, and one or more predetermined maps so as to determine the driving path for the vehicle 700”), (See at least ¶ 154, “The map information may include three-dimensional terrain maps incorporating one or more of objects listed above. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a tum lane).”,) (See at least ¶ 166, “The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation”); 
receive environment data values (See at least ¶ 64, “The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located”), (See at least ¶ 67, “The RADAR 730 unit may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using radio signals”), (See at least ¶ 68, “LIDAR unit 732 may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using lasers”);
produce an environment model, as a function of the received environment data values, based on the map (See at least ¶ 2, “control a vehicle by creating a 3D model of a vehicle environment and the vehicle; obtaining path information that provides an estimated location of a travel path; and estimating a neighbor path for at least one neighboring vehicle”), (See at least ¶ 145, “FIGS. 7 A-7H illustrate an exemplary process to fuse data for 3D models used for car navigation. FIG. 7A shows an exemplary system that performs data fusion based on sensor based detection…For each given sensor for detecting objects in a vehicle's environment, the process generates a 3D model of the given sensor's field of view”), (See at least ¶ Claim 1, “creating a 3D model of a vehicle environment and the vehicle”); and 
operate the automated vehicle as a function of the environment model, wherein the operating includes transmitting to the automated vehicle at least one driving instruction for operation of the automated vehicle, the at least one driving instruction being determined based on the environment model (See at least ¶ 64, “the vehicle 700 in FIG. 7 is described as being configured to operate in an autonomous mode”), (See at least ¶ 93, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”); 
(See at least ¶ 240, “the lane information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the vehicle by, for example, querying a location server for the geographic location of the vehicle.”), (location servers external to vehicles are well known and standard  in the art);
Ansari fails to explicitly disclose request from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle; receive from the at least one infrastructure sensor system them requested environment data values.
However, Graefe teaches request from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle (See at least fig 1, items 61a, 61b, ¶ 19, “Some or all of the vehicles 64a, 64b include positioning circuitry to (coarsely) determine their respective geolocations and communicate their current position with the infrastructure equipment 61a, 61b in a secure and reliable manner. This allows the vehicles 64a, 64b to synchronize with the infrastructure 61a, 61b.”), (See at least ¶ 16, “infrastructure equipment (e.g., a roadside unit (RSU)) includes or is communicatively coupled with a sensor array. The sensor array includes one or more sensors mounted on the infrastructure equipment, one or more fixed sensors deployed at different locations of a designated coverage area, or the like…The infrastructure equipment uses the sensors in the sensor array to capture sensor data that is representative of objects in the coverage area. The infrastructure equipment ( or remote system) tracks objects (e.g., vehicles, pedestrians, etc.) in the coverage area”); receive from the at least one infrastructure (See at least fig 1, items 61a, 61b, ¶ 14, “individual sensors are used to determine position, speed, travel direction, and other properties of moving objects…optimization algorithm is used to find an optimal placement of the sensors in terms of position and orientation in an environment model. The environment model may be a two-dimensional (2D) or three-dimensional (3D) grid (or cell) based model. The environment model is based on the static environment of the physical area and properties of the individual sensors”), (See at least ¶ 62, “The map generator 386 includes technology to generate an environmental map 324 (or "environment model 324") of the coverage area 63 based on the combined sensor data from the data fuser 352, and to control storage of the map/model 324 in the mapping DB 320”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ansari and include request from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle; receive from the at least one infrastructure sensor system them requested environment data values as taught by Graefe because it would allow the system to generate a dynamic map of the coverage area including representations of the dynamic objects and their movements (Graefe, ¶ 30).

Regarding claim 6, Ansari discloses a non-transitory machine-readable storage medium on which is stored a computer program for operating an automated vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps: 
receiving, by a device from the automated vehicle, a position of the automated vehicle, the device being external to the automated vehicle, and being an external server or an external (See at least ¶ 59, “INS 204 position and velocity estimates, however, are derived by integrating accelerometer measurements and errors in the estimates accumulate over time. The GPS receiver 206 is not generally as responsive to changes in automobile trajectory but continually estimates position very accurately. The use of both the INS 204 and the GPS receiver 206 allows the processor 202 to estimate the automobile's state more accurately than with a single navigation system”), (See at least ¶ 65, “the GPS 726 may include a transceiver configured to estimate a position of the vehicle 700 with respect to the Earth”), (See at least ¶ 240, “the lane information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the vehicle by, for example, querying a location server for the geographic location of the vehicle.”), (location servers external to vehicles are well known and standard  in the art);
providing a map as a function of the received position (See at least ¶ 75, “the navigation and path system 748 may be configured to incorporate data from the sensor fusion algorithm 744, the GPS 726, and one or more predetermined maps so as to determine the driving path for the vehicle 700”), (See at least ¶ 154, “The map information may include three-dimensional terrain maps incorporating one or more of objects listed above. For example, the vehicle may determine that another car is expected to tum based on real-time data ( e.g., using its sensors to determine the current GPS position of another car) and other data ( e.g., comparing the GPS position with previously-stored lane-specific map data to determine whether the other car is within a tum lane).”,) (See at least ¶ 166, “The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation”); 
receiving environment data values (See at least ¶ 64, “The sensor system 704 may include a number of sensors configured to sense information about an environment in which the vehicle 700 is located”), (See at least ¶ 67, “The RADAR 730 unit may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using radio signals”), (See at least ¶ 68, “LIDAR unit 732 may be any sensor configured to sense objects in the environment in which the vehicle 700 is located using lasers”);
producing, by the device, an environment model, as a function of the received environment data values, based on the map (See at least ¶ 2, “control a vehicle by creating a 3D model of a vehicle environment and the vehicle; obtaining path information that provides an estimated location of a travel path; and estimating a neighbor path for at least one neighboring vehicle”), (See at least ¶ 145, “FIGS. 7 A-7H illustrate an exemplary process to fuse data for 3D models used for car navigation. FIG. 7A shows an exemplary system that performs data fusion based on sensor based detection…For each given sensor for detecting objects in a vehicle's environment, the process generates a 3D model of the given sensor's field of view”), (See at least ¶ Claim 1, “creating a 3D model of a vehicle environment and the vehicle”); and 
operating the automated vehicle as a function of the environment model, the operating including transmitting by the device to the automated vehicle at least one driving instruction for operation of the automated vehicle, the at least one driving instruction being determined based on the environment model (See at least ¶ 64, “the vehicle 700 in FIG. 7 is described as being configured to operate in an autonomous mode”), (See at least ¶ 93, “Modeling of the patterns of changes in the vehicle's performance and conditions, as well as modeling of the patterns of changes in the driving environment, may be performed by the autonomous driving computer system. Alternatively, predetermined models may be stored in the autonomous driving system. The computer system may process the observed data, fit them into the 3D models in FIGS. 7A-7I, and issue compensation signals accordingly”), (See at least ¶ 312, “Once the vehicle is able to maneuver safely without the assistance of the driver, the vehicle may become fully autonomous and continue to the destination”).
Ansari fails to explicitly disclose requesting by the device from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle; receiving, by the device from the at least one infrastructure sensor system, the requested environment data values.
However, Graefe teaches requesting by the device from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle (See at least fig 1, items 61a, 61b, ¶ 19, “Some or all of the vehicles 64a, 64b include positioning circuitry to (coarsely) determine their respective geolocations and communicate their current position with the infrastructure equipment 61a, 61b in a secure and reliable manner. This allows the vehicles 64a, 64b to synchronize with the infrastructure 61a, 61b.”), (See at least ¶ 16, “infrastructure equipment (e.g., a roadside unit (RSU)) includes or is communicatively coupled with a sensor array. The sensor array includes one or more sensors mounted on the infrastructure equipment, one or more fixed sensors deployed at different locations of a designated coverage area, or the like…The infrastructure equipment uses the sensors in the sensor array to capture sensor data that is representative of objects in the coverage area. The infrastructure equipment ( or remote system) tracks objects (e.g., vehicles, pedestrians, etc.) in the coverage area”); receiving, by the device from the at least one infrastructure sensor system, the requested environment data values (See at least fig 1, items 61a, 61b,  ¶ 14, “individual sensors are used to determine position, speed, travel direction, and other properties of moving objects…optimization algorithm is used to find an optimal placement of the sensors in terms of position and orientation in an environment model. The environment model may be a two-dimensional (2D) or three-dimensional (3D) grid (or cell) based model. The environment model is based on the static environment of the physical area and properties of the individual sensors”), (See at least ¶ 62, “The map generator 386 includes technology to generate an environmental map 324 (or "environment model 324") of the coverage area 63 based on the combined sensor data from the data fuser 352, and to control storage of the map/model 324 in the mapping DB 320”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Ansari and include requesting by the device from at least one infrastructure sensor system, as a function of the received position, environment data values which represent an environment of the automated vehicle; receiving, by the device from the at least one infrastructure sensor system, the requested environment data values as taught by Graefe because it would allow the medium to generate a dynamic map of the coverage area including representations of the dynamic objects and their movements (Graefe, ¶ 30).

Regarding claim 7, Ansari discloses the method as recited in claim 1, wherein the infrastructure sensor system is encompassed by a street light and/or a traffic sign and/or a guardrail (See at least ¶ 78, “Communications-based active safety applications use vehicle-to-vehicle (V2V) and vehicle-to infrastructure (V2I) short-range wireless communications to detect potential hazards in a vehicle's path”), (infrastructure sensor system that encompassed a street light and/or a traffic sign and/or a guardrail are known and conventional in the art).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665